Name: Commission Regulation (EEC) No 2118/86 of 7 July 1986 opening an invitation to tender for the sale of olive oil held by the Portuguese intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7 . 86 Official Journal of the European Communities No L 185/5 COMMISSION REGULATION (EEC) No 2118/86 of 7 July 1986 opening an invitation to tender for the sale of olive oil held by the Portuguese intervention agency Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of IAPO, Avenida Sidonio Pais, 10-1 ° , 1098 Lisboa Codex, Portugal . A copy of the invitation to tender shall be sent without delay to the Commission . Article 3 The tenders must reach the IAPO, 1098 Lisboa Codex, not later than 2 p.m . (local time) on 24 July 1986. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (3), provides that olive oil held by the interven ­ tion agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Portuguese intervention agency holds certain quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 3818/85 Q laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of part of the said oil ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Article 4 1 . Tenders shall be submitted for an oil of 5 ° acidity. 2 . Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below :  up to 5 ° acidity : increase of 481,14 for each degree or fraction of degree of acidity below 5 ° ,  above 5 ° up to 8 ° acidity : reduction of 481,14 Esc for each degree or fraction of degree of acidity above 5 ° ,  above 8 ° : additional reduction of 526,24 Esc for each degree or fraction of degree above 8 ° . Article 5 HAS ADOPTED THIS REGULATION : Article 1 The Portuguese intervention agency, Instituto do Azeite e Produtos Oleaginosos, hereinafter referred to as ' IAPO', shall open an invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale on the Community market of approximately 1 630 tonnes of lampant virgin olive oil . Approximately one third of this quantity will be put on sale each month together with any unsold quantity from the previous invitations to tender. Article 2 The invitation to tender shall be published on 10 July 1986 . Not later than two days after the expiry of each time limit laid down for the submission of tenders, IAPO shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . Article 6 The minimum selling price per 100 kg of oil shall be fixed, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted and in accordance with the proce ­ dure set out in Article 38 of Regulation No 136/66/EEC. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned . (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 133 , 21 . 5 . 1986, p. 8 . (3) OJ No L 331 , 28 . 11 . 1978 , p . 13 . (4) OJ No L 348 , 30 . 12 . 1977, p . 46 . 0 OJ No L 368 , 31 . 12 . 1985, p . 20 . No L 185/6 Official Journal of the European Communities 8 . 7. 86 Article 9 The storage referred to in Article 15 of Regulation (EEC) No 2960/77 shall be 400 Esc per 100 kilograms. Article 7 The olive oil shall be sold by IAPO not later than the seventh day of each month following that during which the tenders were submitted. IAPO shall supply the agencies responsible for storage with a list of the lots remaining unsold . Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be 3 050 Esc per 100 kilograms . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1986 . For the Commission Frans ANDRIESSEN Vice-President